Case 1:19-va-OOOOl-|DD Document 1 Filed 01/03/19 Page 1 of 13 Page|D# 1

AO 106 (Rev. 04/10) Application for a Search Wan'ant
UNITED STATES DISTRICT COURT ’ n ‘L'_ §
for the JAN 3 20|9

Eastem District of Virginia

  
 

 

 

CLEF|K, U.S. D|STR|CT COU

ln the Matter of the Search of \ l MDR|A, V|RG|N|A

(Briejly describe the property to be searched
or identi]§) the person by name and address)

 

Case No. 1:19-SW-1

Three United States Postal Service Parce|s.
See Attachment A for tracking numbers.

` VV\.{\/\/\/

APPLICATION FOR A SEARCH WARRANT
I, a federal law enforcement officer or an attorney for the government,`request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (idenn'j§) the person or describe the

Pr§@eé%iialbia`griaaéhi€d ‘(Bde§ic’iig igri%¥)garce|s to be Searched).

located in the Eastern District of Virginia , there is now concealed (identyj) the

person or describe the properly w be sez'zea')I
See Attachment B (Description of |tems to be Seized).

The basis for the search under Fed. R. Crim. P. 41(0) is (check one or mare):
l!{evidence of a crime;
I!{contraband, fruits of crime, or other items illegally possessed;
E{ property designed for use, intended for use, or used in committing a crime;
EI a person to be arrested or a~person who is unlawfully restrained

The search is related to a violation of:

Code Section O_)j”ense Description
21 USC § 843(b) Use of a Communication Faci|ity to Transport Contro||ed Substances; and
21 USC § 841(a)(1) Possession with |ntent to Distribute a Contro||ed Substance.

The application is based on these facts:
See attached affidavit

CI Continued on the attached sheet.

|'_'l Delayed notice of days (give exact ending date if more than 30 days' ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attache e .

 

AUSA Jonathan Fahey/sAUsA Daaiel swanwici< App'i"“"‘ " S"g"”’”’e

Co|in Spence, United States Posta| lnspector
Printed name and title

Sworn to before me and signed in my presence

Dare; 3 T>`Q,,\ ii

cg@l /s/

_ |van D. Davis
United States Magistrate Judge

City and state: A|exandria, Virginia

 

Case 1:19-va-OOOOl-|DD Document 1 Filed 01/03/19 Page 2 of 13 Page|D# 2

ATTACHN[ENT A

DESCRIPTION OF PARCELS TO BE SEARCHED

 

Express (E), Priority (P),

 

 

 

 

Subject Froni: To:
Parcel First Class (F), or Name and Address Name and Address
Registered (R)
Trackin g ID Number
1 (P) 9405 5368 9784 6629 3407 61 sTEWART KENNEDY MuHAl\/IMAD ABDuLLAH AM|R
sess coLoNv 0AKs DR Po Box 25
EuGENE oR 97405-6211 AsHBuRN vA 20146-0026 ,
2 (P) 9405 5368 9784 6629 3407 92 sTEWART KENNEDY rvluHAi\/\MAD ABDuLLAH AlvuR
- ~3869 c0L0_NY oAl<s DR Po Box 26 _ t
EuGENE oR 97405-6211 . AsHBuRN vA 20146-0026
3 (P)-9405. 5368 9784 6629 3408 22 sTEWART l<_ENNEDY MuHAMMAD ABDuLLAH AM|R
3869 coLONY oAKs DR ° P0 Box 26 -

 

 

 

AsHBuRN vA 20146-0026

 

EUGENE OR 97405-6211

 

Case 1:19-va-00001-|DD4 Document 1 Filed 01/03/19 Page 3 of 13 Page|D# 3

‘ ATTACH_M§ENT B

nEsCRIP'HoN oF ITEMS To BE sEIzED

1. Narcotics or other controlled substances, as well as contraband related to drug trafficking,J
e.g., packaging materials ;

2. United States currency or other financial instruments;

3. Customer records;

4. Business ledgers, lists, and notations;

§. Prescription records;_

6. Records of a financial nature; and

7. Other evidence of transactions in relation to drug trafficking

Case 1:19-va-OOOOl-|DD Document 1 Filed 01/03/_19 Page 4 of 13 Page|D# 4

 

 

 

 

 

 

 

- - l
IN THE UNITED STATES DISTRICT COURT w 3 wis
FOR THE EASTERN DISTRICT OF VIRGINIA
. .S. S
A]exandlia Division CLE/iq|_KEXliNDDRiAT?/iggl(lil(l)AUm

 

IN TI-IE MATTER OF A SEARCH OF

3 UNITED STATES POSTAL SERVICE
PARCEL PACKAGES;

SEE ATTACHMENT A FOR TRACKING
NUMBERS.

Case Nurnber: 1:19-SW-l

_ AFFIDAVIT IN SUPPORT OF APPLICATION
FOR A SEARCH WARRANT FOR THR.EE U.S. MAIL PARCELS

I. SUBJECT PARCELS
This is an Affidavit submitted in support of an Application for a Search Warrant for three
subject U.S. Mail Parcels, hereinafter “the Subj ect Parcels.” The Subj ect Parcels are currently
located at the Dulles Processing and Distn`bution Center in Dulles, Virginia.- The Dulles
Processing and Distribution Center is located Within the Eastern District of Virginia. The Subject

Parcels are specifically identified as follows:1

 

 

 

 

 

 

 

 

 

Subject Express (E), Priority (P), From: To.'
Parcel First Class (F), or Name and Address Name and Address
Registered (R)
Tracking ID Number
'1 (P) 9405 5368 9784 6629 3407 61 STEWART KENNEDY |VIUHA|V|MAD ABDULLAH A|V||R
~ 3869 coLoNY OAKS DR Po Box'zs
EUGENE OR 97405-6211 ASHBURN VA 20146-0026
2 (P) 9405 5368 9784 6629 3407 92 sTEWART KENNEDY MuHAMMAD ABDULLAH AM|R
3869 COLONY OAKS DR PO BOX 26
EUGENE OR 97405-6211 ASHBURN VA 20146-0026

 

1 For all of the tables in this Aftidavit regarding the Subject Parcels, I have listed the
sender and recipient information as it appears on the Subject Parcels. In other words, the
capitalization, punctuation, and spelling of addresses in the table are the same as that which I
observed on the Subject Parcels.

Case 1:19-va-OOOOl-|DD Document 1 Filed 01/03/19 Page 5 of 13 Page|D# 5

 

 

 

3 (P) 9405 5368 9784 6629 3408 22 5TEWART KENNEDY MuHAivnleD ABDULLAH A\vllR
3869 COLONY oAKs DR Po Box 26
EuGENE 0R 97405-6211 ASHBURN vA 20146-0026

 

 

 

II. AFFIANT

I, Colin Spence, being duly sworn, hereby depose and state:

I am a Postal Inspector With the United States Postal Inspection Service (“USPIS”) and
have been so employed since August of 2006. Upon entering USPIS, I completed twelve weeks
of training in Potomac, Maryland. The training covered various aspects offederal law
enforcement including the investigation of narcotics-related offenses I have received additional
training specifically in conducting narcotics investigations and participated in investigations
involving possession with intent/to distribute and distribution of controlled substances I have
participated in multiple interdictions, controlled deliveries seizures, and search warrants, which
have resulted in criminal arrests and prosecutions

The facts and information contained in this affidavit are based on my personal knowledge
as well as that of the other agents involved in this investigation All observations that Were not
made personally by me were related to me by the persons Who made the observations Sources
of information used routinely in this process include verifying zip codes through a public
database maintained by the U.S. Postal Service (USPS.com) and checking associations between
names and addresses in a-law enforcement database (CLEAR). This affidavit contains onl.y that
information necessary to establish probable cause in support of an application for a search
warrant authorizing search of the Subject Parcels. `This affidavit is not intended to include each

and every fact and matter observed by or made known to agents of the government

 

Case 1:19-va-OOOOl-|DD Document 1 Filed 01/03/19 Page 6 of 13 Page|D# 6

Based upon my training and experience, I know that there are suspicious characteristics
common to many packages that contain narcotics, controlled substances or narcotics proceeds
(currency), and personal and financial documents related to such proceeds and narcotics These
factors, detailed more fully below, are used as a pointer system to identify packages requiring
further investigation .

A totality of factors or characteristics creates reasonable suspicion prior to presenting a
parcel to a canine for examination The Subject Parcels exhibited several of these factors and
- Were also alerted to by a trained canine. While there are many characteristics that experienced
Postal Inspectors look for, the most common factors or suspicious characteristics routinely
observed in the course of screening packages are as follows: l

1. Contrasts observed between Legitimate Business Parcels and Drug Parcels:

As alternatives to First-Class Mail, Which does `not`always provide a customer With the
ability to track the progress of a parcel through the system, the U.S. Postal Service offers Priority
Mail Express and Priority Mail.

a. Priorig; Mail Express: Priority Mail Express is guaranteed to be delivered
on a set date and time, usually overnight (the deadline is determined at the time of mailing). The
customer receives a receipt With this guaranteed information and can opt for a signature
requirement when the parcel is delivered. Customers can track the parcel online by its distinct
Priority Mail EXpress tracking nurnber. The weight of the package and the distance traveled are
the two main factors in setting the price. Priority Mail Express costs more than Priority Mail.

b. Priority Mail: Priority Mail has a delivery service standard of two to four
business days, but is not guaranteed Priority Mail is a less expensive alternative to Priority Mail

Express, but still provides the ability to track a parcel.

Case 1:19-va-OOOOl-|DD Document 1 Filed 01/03/19 Page 7 of 13 Page|D# 7

Businesses using Priority Mail Express typically have a business or corporate account
visible on the mailing label, which covers the cost of the mailing, in contrast to the drug
distributor who will pay at the counter with cash or a credit card. Business Priority Mail Express
parcels typically weigh no more than eight ounces, and business Priority Mail parcels typically
weigh no more than two pounds Drug packages typically exceed these weights; in my
experience, it is fairly easy to separate out smaller parcels, which constitute seventy to eighty
percent of all Priority Mail Express and Priority Mail parcels, from other parcels Address labels
on business parcels are typically typed, and address labels on drug packages are typically
handwritten Typically, drug traffickers using Priority Mail Express will opt out of the signature
requirement

y c. . First-Class Mail: Some individuals mailing illicit narcotics through the

U.S. Postal Service are now utilizing both First-Class package service with tracking,- and

First-Class mail without tracking, as a way to obscure their illicit activity and to

circumvent law enforcement profiling efforts First-Class packages containing illicit

narcotics may weigh less than one pound, or even be mailed in flat envelopes, depending
on the type of narcotic involved.

2. Invalid Sender/Return Address: When drugs are shipped through the mails, the
senders generally do not want them back. To distance themselves from parcels containing drugs,
the return addresses and the names of senders are often fictitious or false. A fictitious or false
address can be anything from an incorrect zip code to a non-existent house number or street. The
name`of the sender is also typically invalid: I have seen packages sent by persons with names of
celebrities, cartoon characters, or fictional persona, but more often a search of the CLEAR

l database reflects that there is no association between the name of the sender and the address "

provided

Case 1:19-va-OOOOl-|DD Document 1 Filed 01/03/19 Page 8 of 13 Page|D# 8

3. Invalid Recipient/Address: It may appear counter-productive to put the wrong
receiving address on a package, b\ut often the named recipient is not associated with the address
This provides plausible deniability`to anyone receiving the package as to their knowledge of its
contents Sometimes drug packages are addressed to vacant properties with the expectation that
the postal carrier will just leave it at the address The intended recipient will then retrieve it from
that location and hope to remain anonymous

4. Destination State: If other criteria are present, I know from experience and
training that a domestic package being addressed to a source state can indicate that a parcel
contains proceeds from the sale of illegal narcotics

5. State of Origin: If other criteria are present, I know from experience and training
that domestic packages sent from Oregon - similar to the Subject Parcels at issue in this
application for a search warrant - can indicate that a parcel contains controlled substances

6. Electronic Postage: The US Postal Service created electronic postage as a
service for frequent mailers and businesses who prefer printing address labels and purchasing
postage from their residence or business ln my training and experience, drug traffickers may
sometimes create electronic postage accounts as a means of giving legitimate appearance to their
drug mailings In these cases, they typically create the accounts using fictitious account
information and often provide pre-paid credit cards as a means of payment, which are difficult to
track. Drug traffickers often use legitimate business return addresses in states other than known
“source” states as a means to deter detection, as these other states are not usually considered
“source” states for controlled substances The postage labels are printed/typed unlike the typical
drug related mailing label, Which is routinely handwritten

7. Additional Factors: Additional factors seen less frequently, but nevertheless

noteworthy,_ include:

 

Case 1:19-va-OOOOl-|DD Document 1 Filed 01/03/19 Page 9 of 13 Page|D# 9

a. ` mg The odors of cocaine, marijuana, and methamphetamine are
distinct, and, through experience, Postal lnspectors are familiar with these odors On occasion, a
parcel-will emit an odor that is easily recognized without the assistance of` a canine. Other smells
that suggest the contents are narcotics are from masking agents Common masking agents used
in an attempt to thwart law enforcement and canines typically include dryer sheets,'coff`ee,
mustard, and any other substance that releases a strong smell.

b. PackaB` g: Heavily taped parcels are another factor that will suggest a
drug parcel. Ihave also observed excessive glue on package flaps -

' It is my experience that when these factors are observed, a drug detection canine will

likely “alert” next to the parcel, indicating the dog has detected the presence of narcotics As a

result, these factors become a reliable way to profile the parcels being shipped every day.

III. STATEMENT OF FACTS AND CIRCUMSTANCES
The following factors or suspicious characteristics are present in the Subj ect Parcels,

which are identified numerically consistent With Attachment A, in the following table.

 

       

 

 

 

 

 

`Pri§r`ity sipres's/Pasaty'/Registeréa/iseas` ` ramey `

' ll” x‘ 10” x 3”
Weight ofParcel 0 lbs., 7.3 ozs.
From Name/Address Associated Yes, name is associated with address
To Name/Address Associated Yes, name is associated with address
Source Area' - Yes - Oregon

 

 

 

Ca$e 1:19-va-OOOOl-|DD Document 1 Filed 01/03/19 Page 10 of 13 Page|D# 10

 

Canine Alert

Yes - Benj amin2

 

Other Suspicious Characteristics

Source state, one of three identical packages,

 

 

recipient has previous narcotics history.

 

 

'|Piiority Express/Priority/Registered/lSt Class l

Priority '

ll” x lO” X 3”

 

Weight of Parcel

0 lbs., 7.3 ozs.

 

From Name/Address Associated

Yes, name is associated with address

 

To Name/Address Associated

Yes, name is associated with address

 

Source Area

Yes _ Oregon

 

Canine Alert

Yes - Benj amin2

 

Other Suspicious Characteristics

recipient has previous narcotics history.

Source state, one of three identical packages

 

 

 

w‘Priority Express/Priority/Registered/lstClass l

Priority

 

ll” x 10”x 3”
Weight ofParcel 0 lbs., 7.3 ozs.

 

From Name/Address Associated

._ Yes, name is associated with address

 

To `Name/Address Associated

Yes, name is associated with address

 

 

Source Area

Yes - Oregon

 

Canine Alert

Yes - Benjamin2

 

' Other Suspicious Characteristics

 

Source state, one of three identical packages
recipient has previous narcotics history.

 

 

Standard protocols for canine_detection were followed. Specifically, the Subj ect Parcels

were placed in the work area among other boxes at the USPS D_ulles Processing and Distribution

Center in Dulles, Virginia. At that time, the law enforcement handler and their narcotic-

detecting canine were brought in to search the area. The handler observed the canine and then

 

2 “Benjamin” Was last certified in April of 2018 _to alert on the odors of Marijuana, Hash,
Cocaine, Crack Cocaine, Heroin HCL, Black 'l`ar Heroin, Metharnphetarnine, and Ecstasy.
Benj amin is trained on a monthly basis to ensure the canine ’s accuracy. Prince William County,
~ ~VA Police Detective Bryan Sutton 1s Benjamin’ s handler.

Case 1:19-va-OOOOl-|DD Document 1 Filed 01/03/19 Page 11 of 13 Page|D#,ll

informed Postal Inspectors that the dog alerted on the Subject Parcels, which were hidden among
other boxes
IV. 4 CONCLUSION
I submit that, based upon the above indicators exhibited by the Subject Parcels, my
training and experience and the alert of a trained canine on the packages there is probable cause
to believe that the above-described Subject Parcels contain narcotics or controlled substances
and/or materials relating to the distribution of controlled substances through the United States

Mail.

 

Colin Spence
United States Postal Inspector

Subscribed and sworn to before me

 

on the 3rd day of January, 2019.
vi Q°Q)\ /s/
|van D. Davis

United States Magistrate Judge

 

 

 

Aiéxandria, virginia

Case 1:19-va-00001-|DD Document 1 Filed 01/03/19 Page 12 of 13 Page|D# 12

ATTACHMENT A

DESCRIPTION OF PARCELS TO BE SEARCHED

 

Express (E), Priority (P),

 

 

 

 

Subject From.' To:
Parcel First Class (F), or Name andAddress Name and Address
Registered (R)
Tracking ID Number
1 (P) 9405 5368 9784 6629 3407 61 sTEWART KENNEDY MUHAMMAD ABDULLAH AM|R
3869 COLONY OAKS DR » PO BOX 26
EUGENE OR 97405-6211 ASHBURN VA 20146-0026
2 (P) 9405 5368 9784 6629 3407 92 sTEWART KENNEDY MuHAMMAD ABDuLLAi-l AMI»R
' '3869 COLONY OAKS DR PO BOX 26
EUGENE OR 97405-6211 . ASHBURN VA 20146-0026
3 (P)-9405 5368 9784 6629 3408 22 sTEWART KENNEDY lvluHAlvllleD ABDuLLAH AM|R
‘ 3869 COLONY OAKS DR PO BOX 26

 

 

EUGENE OR 97405-6211

 

ASHBURN VA 20146-0026

 

 

Case 1:19-va-00001-|DD - Document 1 Filed 01/03/19 Page 13 of 13 Page|D# 13

' ATTACHMENT B

DESCRIPTION OF ITEMS TO BE SEIZED

n l. Narcotics or other controlled substances as well as contraband related to drug traficking, l
e.g., packaging materials;

2. United States currency or other financial instruments;

3. Customer records;

4. Business ledgers, lists, and notations;

5 . Prescription records;_

6. Records of a financial nature; and

7. Other evidence of transactions in relation to drug trafficking

